TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 2, 2018



                                     NO. 03-17-00276-CR


                                 Donald Ray King, Appellant

                                                v.

                                 The State of Texas, Appellee




   APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment to reflect that King was convicted of the

offense of possession of a controlled substance with intent to deliver.        The judgment, as

modified, is affirmed. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.